Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-15-00411-CV

                  IN THE INTEREST OF M.G.P. & D.J.P., minor children

                  From the 38th Judicial District Court, Uvalde County, Texas
                             Trial Court No. 2014-06-30038-CV
                    Honorable Spencer Whitewood Brown, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, this appeal is DISMISSED for failure
to pay the filing fee.

       SIGNED August 26, 2015.


                                                _________________________________
                                                Jason Pulliam, Justice